In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-2722
LUIS ROLDAN,
                                                   Plaintiff-Appellee,
                                 v.

JASON STROUD, et al.,
                                             Defendants-Appellants.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 1:17-cv-03707 — John F. Kness, Judge.
                     ____________________

   ARGUED OCTOBER 4, 2022 — DECIDED OCTOBER 25, 2022
               ____________________

   Before SCUDDER, ST. EVE, and JACKSON-AKIWUMI, Circuit
Judges.
    SCUDDER, Circuit Judge. Rarely do we see qualiﬁed immun-
ity awarded at the pleading stage. The reason is because de-
terminations of qualiﬁed immunity most often depend on
facts a plaintiﬀ is not required to plead at the outset of litiga-
tion to avoid dismissal. This case illustrates the point.
2                                                   No. 21-2722

    Luis Roldan sued several police oﬃcers who investigated
him for sexual assault. He alleged that the oﬃcers failed to
disclose an agreement to help the victim apply for an immi-
gration beneﬁt—a U visa—in exchange for her testimony at
his criminal trial. The oﬃcers moved to dismiss the complaint
based on qualiﬁed immunity. The district court denied the
motion on grounds that the Supreme Court’s 1972 decision in
Giglio v. United States and related cases clearly established the
oﬃcers’ duty to disclose the agreement.
    We agree that immunity is inappropriate at this early stage
but for a diﬀerent reason. Qualiﬁed immunity hinges on a fact
that Roldan did not ﬂesh out in his complaint: whether the
police oﬃcers informed the prosecution about the U-visa
agreement with the victim. If the police did, they cannot be
liable, for the ultimate disclosure obligation would have
rested with the prosecutors. We therefore aﬃrm and remand
for discovery on whether any prosecutor knew about the
agreement.
                                I
                               A
   In 2011 state prosecutors charged Luis Roldan with three
counts of criminal sexual assault. See 720 ILCS 5/11–1.20
(2011). The indictment alleged that Roldan, then 21, had sex
with an intoxicated 16-year-old noncitizen. In 2013, after a
bench trial at which the victim testiﬁed, a judge convicted Rol-
dan of two of the counts. The Illinois Appellate Court later
reversed the conviction, concluding that the state did not
prove that Roldan knew the victim was too intoxicated to con-
sent. See People v. Roldan, 42 N.E.3d 836, 843 (Ill. App. Ct.
2015).
No. 21-2722                                                    3

    Drawing upon information he learned after trial, Roldan
later invoked 42 U.S.C. § 1983 and sued several police oﬃcers
in the Cicero Police Department. He alleged that the oﬃcers,
“in concert with the prosecution,” promised to help the victim
obtain a U visa in exchange for her trial testimony but never
disclosed that fact to him during the criminal prosecution.
Roldan saw this agreement as impeachment evidence that
should have been turned over to him under Giglio v. United
States, 405 U.S. 150 (1972).
    A U visa is a form of temporary status available to noncit-
izens who have been victims of certain crimes in the United
States. See 8 U.S.C. § 1101(a)(15)(U) (enumerating U-visa eli-
gibility requirements). Law enforcement must certify that the
applicant has been (or is likely to become) helpful in investi-
gating or prosecuting the crime. See id. § 1184(p)(1). Roldan
alleged that the police agreed to do just that—certify the vic-
tim’s U-visa application on the condition that she testify
against him.
                               B
   The police oﬃcers moved to dismiss the complaint under
Federal Rule of Civil Procedure 12(b)(6), arguing that they
were entitled to qualiﬁed immunity. Qualiﬁed immunity is a
defense protecting government oﬃcials from both liability
and suit. See Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). To
receive qualiﬁed immunity, oﬃcials must show either that
they did not violate a constitutional right or that the right was
not clearly established at the time of the alleged violation. See
District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018).
   The district court denied the oﬃcers’ motion to dismiss. In
the court’s view, Giglio and related cases clearly established
4                                                    No. 21-2722

the duty to disclose a promise of assistance with a testifying
witness’s U-visa application.
    The defendants sought immediate review, invoking our
jurisdiction under the collateral-order doctrine. See Behrens v.
Pelletier, 516 U.S. 299, 306–07 (1996) (explaining that the denial
of qualiﬁed-immunity defense at pleading stage is immedi-
ately appealable).
                                II
    In reviewing a district court’s denial of qualiﬁed immun-
ity on the pleadings, we take our own fresh look at the facts,
drawing all reasonable inferences in favor of Roldan as the
non-moving party. See Reed v. Palmer, 906 F.3d 540, 546 (7th
Cir. 2018).
                                A
    Under Brady v. Maryland, the government violates a crim-
inal defendant’s due process rights when it fails to disclose
evidence favorable to the defendant and material to guilt or
punishment. 373 U.S. 83, 87 (1963). Giglio extended that rule
to impeachment evidence—to information calling into ques-
tion the credibility of a witness. See 405 U.S. at 153. The gov-
ernment runs afoul of Giglio when it suppresses evidence of a
material agreement that might have undermined the credibil-
ity of a witness. See id. at 153–54; United States v. Jumah, 599
F.3d 799, 808 (7th Cir. 2010). An agreement is material if its
disclosure was reasonably likely to change the outcome of the
proceedings. See Jumah, 599 F.3d at 808.
   The question then becomes who on the law enforcement
side—police oﬃcers or prosecutors—bears the obligation to
disclose. Brady and Giglio are usually understood to impose a
duty on prosecutors to make any required disclosure to the
No. 21-2722                                                     5

defense. See Carvajal v. Dominguez, 542 F.3d 561, 566 (7th Cir.
2008). But the disclosure obligation sometimes falls to police
oﬃcers if they are the only ones who know about the excul-
patory or impeachment evidence in question. See id. (citing
Youngblood v. West Virginia, 547 U.S. 867, 870 (2006)). Oﬃcers
typically satisfy this obligation when they disclose evidence
to the prosecutor. See Beaman v. Freesmeyer, 776 F.3d 500, 512
(7th Cir. 2015); but see Whitlock v. Brueggemann, 682 F.3d 567,
576 (7th Cir. 2012) (recognizing an exception when police and
prosecutors conspire to fabricate evidence).
                                B
   We agree with the district court that an award of qualiﬁed
immunity is inappropriate on the pleadings here, though we
take a diﬀerent path to reach that conclusion.
   Our cases make clear that the motion-to-dismiss stage is
rarely “the most suitable procedural setting to determine
whether an oﬃcial is qualiﬁedly immune.” Hanson v. LeVan,
967 F.3d 584, 589 (7th Cir. 2020). The reason is simple: at the
outset of litigation, we often cannot tell from a complaint
whether qualiﬁed immunity applies. See Reed, 906 F.3d at
548–49.
    To survive a motion to dismiss, plaintiﬀs need only in-
clude “a short and plain statement” of a claim that is plausible
on its face and entitles them to relief. Fed. R. Civ. P. 8(a)(2);
see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Put
another way, plaintiﬀs do not have to recite every detail re-
lated to their allegations. They just have to include enough
facts to present “a story that holds together.” Reed, 906 F.3d at
548 (quoting Catinella v. County of Cook, 881 F.3d 514, 516 (7th
Cir. 2018)).
6                                                    No. 21-2722

    Qualiﬁed immunity, by contrast, is a defense that “often
depend[s] on the particular facts of a given case.” Jacobs v. City
of Chicago, 215 F.3d 758, 765 n.3 (7th Cir. 2000). When a de-
fendant invokes qualiﬁed immunity, we do not raise the
pleading standard and require plaintiﬀs to “anticipate and
overcome” that defense. Id. The facts essential to this defense
typically emerge during discovery, and so we most com-
monly see qualiﬁed immunity invoked in a motion for sum-
mary judgment.
    The case before us illustrates the diﬃculty of trying to see
the details relevant to qualiﬁed immunity through the lens of
a motion to dismiss. Taking Roldan’s allegations as true and
drawing reasonable inferences in his favor, we (like the dis-
trict court) have little diﬃculty concluding that the state sup-
pressed a material agreement that might have undermined
the victim’s credibility. See Jumah, 599 F.3d at 808.
    But remember who Roldan sued—the police oﬃcers.
Those oﬃcers ordinarily have a duty to disclose the agree-
ment only to the prosecutors. See Beaman, 776 F.3d at 512. This
matters because Roldan alleged that the oﬃcers and the pros-
ecution acted “in concert” with each other to suppress the
agreement and that the prosecution “knew or should have
known” that the agreement was Giglio material. To our eye,
both statements appear to suggest that the prosecution knew
about the police’s promise to certify the victim’s U-visa appli-
cation as long as she testiﬁed against Roldan.
    But those allegations are also amenable to a diﬀerent in-
terpretation. Perhaps Roldan mentioned the prosecution
simply because of the route disclosure more commonly
would have taken: police would have informed the prosecu-
tion, who, in turn, would have then disclosed the agreement
No. 21-2722                                                    7

to Roldan. See Carvajal, 542 F.3d at 566. At the dismissal stage,
however, we cannot draw an inference against Roldan or
somehow hold him to a pleading standard beyond Rule 8 just
because the defendants invoked qualiﬁed immunity as a de-
fense.
                               C
    Discovery is needed to shed light on who knew about the
alleged U-visa agreement with the victim. If discovery reveals
that the prosecution knew of the arrangement, then none of
the police oﬃcer defendants could be liable under § 1983 un-
less the police and the prosecution conspired to fabricate evi-
dence. See Beaman, 776 F.3d at 512 (explaining that police of-
ﬁcers satisfy their duty under Giglio when they inform prose-
cutors of the impeachment evidence). The disclosure obliga-
tion would have instead rested with the prosecutor, who has
already been dismissed from this case on grounds of absolute
immunity.
    We leave it to the discretion of the district court how to
structure the discovery. See Jacobs, 215 F.3d at 774–76 (Easter-
brook, J., concurring) (identifying means by which immunity
may be decided without protracted discovery). Early sum-
mary judgment proceedings might preserve the resources of
both the court and the parties, and nothing would prevent
further summary judgment proceedings on other issues later
in the case if that proves necessary.
   For these reasons, we AFFIRM the district court’s denial of
the defendants’ Rule 12(b)(6) motion to dismiss based on
qualiﬁed immunity and REMAND for further proceedings.